DISMISS; and Opinion Filed January 22, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00726-CV


                         IN THE MATTER OF T.S., A MINOR CHILD


                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                          Trial Court Cause No. JD-77659-X-305th

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. By postcard dated July 5, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
130726F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF T.S., MINOR                       On Appeal from the 305th Judicial District
CHILD                                              Court, Dallas County, Texas
                                                   Trial Court Cause No. JD-77659-X-305th.
No. 05-13-00726-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 22nd day of January, 2014.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–